 Case 3:19-cv-00035-NJR Document 34 Filed 07/23/20 Page 1 of 3 Page ID #184


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JEFFREY RODRIGUEZ,

                       Plaintiff,

 v.                                           Case No. 19-cv-35-NJR

 ANTHONY FERRANTO,

                       Defendant.


                            MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court for case management purposes. On June 10, 2020,

the Court entered an Order to show cause (Doc. 33) directing Plaintiff Jeffrey Rodriguez

to show cause why his case should not be dismissed for his failure to file the consent form

as required under Administrative Order No. 257, as well as his failure to comply with the

Court’s orders. Rodriguez was given until June 24, 2020 to file a response, but as of this

date has failed to do so.

       On December 3, 2019, the Court entered an Order pursuant to Administrative

Order No. 257 directing the parties to file a Notice and Consent to Proceed before a

Magistrate Judge Jurisdiction form within twenty-one days (Doc. 27). Rodriguez failed to

comply with that Order. On January 13, 2020, the Court again directed Rodriguez to

submit his consent form and gave him an additional seven days to comply with the

Court’s Order (Doc. 30). The Court served the Order on Rodriguez at Pontiac Correctional

Center, Rodriguez’s current institution according to the docket.



                                       Page 1 of 3
 Case 3:19-cv-00035-NJR Document 34 Filed 07/23/20 Page 2 of 3 Page ID #185


       Subsequently, the Court learned that Rodriguez had transferred to Lawrence

Correctional Center and not informed the Court of his current whereabouts. Rodriguez

was informed at the beginning of his case that he was under a continuing obligation to

inform the Court of any change of address (Doc. 6, p. 7). Rodriguez also was warned that

a failure to advise the Court of his current whereabouts would result in a dismissal of his

claims (Id.). The Court updated Rodriguez’s address and again warned him that his

failure to keep the Court appraised of his current whereabouts could ultimately result in

the dismissal of his claims (Doc. 31). The January 13, 2020 Order was sent to Rodriguez

at Lawrence Correctional Center, and he again failed to respond.

       Finally, on June 10, 2020, the Court entered the show cause Order directing

Rodriguez to file his consent form and to show cause why the case should not be

dismissed for his failure to comply with the Court’s orders. As of this date, he has not

filed a response.

       Federal Rule of Civil Procedure 41(b) provides that “[i]f the plaintiff fails to

prosecute or to comply with these rules or a court order, a defendant may move to

dismiss the action or any claim against it.” In dismissing a case for lack of prosecution,

the Seventh Circuit has indicated that a district court commits legal error “when it

dismisses a suit ‘immediately after the first problem, without exploring other options or

saying why they would not be fruitful.’” Sroga v. Huberman, 722 F.3d 980, 982 (7th Cir.

2013) (quoting Johnson v. Chi. Bd. of Educ., 718 F.3d 731, 732-33 (7th Cir. 2013)). The Seventh

Circuit has suggested that in addition to a warning to the plaintiff, the court must

consider essential factors such as “the frequency and egregiousness of the plaintiff’s



                                        Page 2 of 3
 Case 3:19-cv-00035-NJR Document 34 Filed 07/23/20 Page 3 of 3 Page ID #186


failure to comply with other deadlines, the effect of the delay on the court’s calendar, and

the prejudice resulting to the defendants.” Id. (citing Kruger v. Apfel, 214 F.3d 784, 786-87

(7th Cir. 2000)).

       Here, the Court finds that Rodriguez has failed to prosecute his claims. He was

given three opportunities to submit his consent form and failed to do so. He was warned

that his failure to comply with the Court’s Order would result in a dismissal of his claims

and he still did not respond. He previously failed to update his address with the Court.

He also failed to respond to a summary judgment motion filed by the defendants (See

Doc. 25, p. 3) and failed to file any motion regarding the identities of the John Doe

defendants (Doc. 24). In fact, Rodriguez has not filed anything in his case since filing his

original Complaint on January 9, 2019 (Doc. 1). It appears that Rodriguez no longer

wishes to pursue his claims because he has failed to participate in any way in this case.

       Accordingly, the Court finds that Rodriguez has failed to prosecute his claims. His

case is DISMISSED with prejudice pursuant to Federal Rule of Civil Procedure 41(b).

The Clerk is DIRECTED to close the case and enter judgment accordingly.


       IT IS SO ORDERED.

       DATED: July 23, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 3 of 3
